 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   JAMES ROBERT BRISCOE, III,                         Case No. 1:19-cv-00389-DAD-JLT-HC
12                  Petitioner,                         ORDER GRANTING PETITIONER’S
                                                        MOTION TO AMEND TO NAME A
13                                                      PROPER RESPONDENT AND DIRECTING
                                                        CLERK OF COURT TO SUBSTITUTE
14           v.                                         RESPONDENT
                                                        [Doc. 12]
15
                                                        ORDER DENYING PETITIONER’S
16   LAURA ELDRIDGE, Acting Warden,                     MOTION TO SUPPLEMENT PETITION
                                                        [Doc. 13]
17                  Respondent.
                                                        ORDER GRANTING PETITIONER LEAVE
18                                                      TO FILE A FIRST AMENDED PETITION
19                                                      [THIRTY DAY DEADLINE]
20

21         On March 22, 2019, Petitioner filed a federal petition for writ of habeas corpus. He named

22 the Superior Court of Fresno County as Respondent. On March 29, 2019, the Court advised

23 Petitioner that he had failed to name a proper respondent and granted him leave to amend the

24 petition to correct this deficiency. [Doc. 7.] On April 8, 2019, Petitioner filed two motions: 1) a

25 motion to amend the petition to name a proper respondent; and, 2) a motion to amend to add

26 supplemental facts and points and authorities. [Docs. 12, 13.]
27         Petitioner moves to amend the petition to name Laura Eldridge, the acting warden at his

28 institution, as Respondent in this matter. The acting warden of the institution is the state officer


                                                    1
 1 which has custody of Petitioner; therefore, the acting warden is a proper respondent. Rule 2(a)

 2 of the Rules Governing § 2254 Cases; Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir.

 3 1996). Accordingly, Petitioner’s motion to amend the respondent will be granted.

 4             Petitioner has also filed a motion to amend to include supplemental facts and points and

 5 authorities in support of the petition. Petitioner is advised that the petition may not depend on

 6 other pleadings to be complete. It must be complete in and of itself. Therefore, the motion to

 7 supplement with additional points and authorities will be denied.1 Nevertheless, Petitioner may

 8 file a First Amended Petition pursuant to Fed. R. Civil P. § 15(a) to include all facts and

 9 arguments which he seeks to include. If he chooses to do so, he is advised that the amended

10 petition must be complete in and of itself.

11                                                            ORDER

12             Accordingly, the Court ORDERS:

13             1) Petitioner’s motion to amend the petition to name a proper respondent is GRANTED;

14             2) The Clerk of Court is DIRECTED to substitute Laura Eldridge as Respondent in this

15                  matter;

16             3) Petitioner’s motion to supplement the petition with additional points and authorities is

17                  DENIED; and

18             4) Petitioner is GRANTED thirty days from the date of service of this order in which to

19                  file a First Amended Petition. If he chooses not to do so, the action will proceed on the

20                  original petition.

21
     IT IS SO ORDERED.
22

23         Dated:      April 9, 2019                                        /s/ Jennifer L. Thurston
                                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26
27
      1
          Fed. R. Civ. P. 15(d) is inapplicable because Petitioner is not seeking to include “any transaction, occurrence, or
28 event that happened after the date of the pleading to be supplemented.”


                                                                 2
